Name: Commission Regulation (EEC) No 1512/85 of 4 June 1985 amending Regulations (EEC) No 2382/84 and (EEC) No 2383/84 on principal standing invitations to tender for the export of sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/8 Official Journal of the European Communities 5. 6 . 85 COMMISSION REGULATION (EEC) No 1512/85 of 4 June 1985 amending Regulations (EEC) No 2382/84 and (EEC) No 2383/84 on principal standing invitations to tender for the export of sugar year to the next ; whereas the said provisions should be made administratively more simple without altering their basic tenor ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 13 (2) thereof, Whereas, under Commission Regulations (EEC) No 2382/84 and (EEC) No 2383/84 on principal standing invitations to tender (3), Member States are to invite tenders for exports of sugar up to 30 June 1985 ; whereas under (c) in the second subparagraph of Article 13 (2) of both Regulations provision is made that the competent authority of a Member State may, on written and substantiated application by an export licence holder, extend the validity of the licence until 15 July 1985 at the latest, whereby the export of the sugar is to be deemed to have taken place on 30 June 1985, with the result that, where monetary compensa ­ tory amounts are not fixed in advance, the agri ­ monetary factors such as the monetary compensatory amount, the representative rate and the monetary coef ­ ficient to be applied to the export refund will be those valid on 30 June 1985 and that, where monetary compensatory amounts are fixed in advance up to 30 June 1985, the latter may not be adjusted to take account of any new representative rate introduced on or after 1 July 1985 ; Whereas implementing these provisions involves the Member States in considerable and unnecessary admi ­ nistrative difficulties in passing from one marketing Article 1 Item (c) in the second subparagraph of Article 13 (2) of Regulations (EEC) No 2382/84 and (EEC) No 2383/84 is hereby replaced by the following : '(c) licences issued in connection with partial invi ­ tations from 1 February 1985 shall be valid only until 30 June 1985. The competent authority of the Member State which has issued a licence may, on application from the holder or the assignee where a licence has been transferred, extend its validity until 15 July 1985. If an extension has been granted , the sugar shall be regarded as having been exported on 30 June 1985'. Article 2 This Regulation shall be enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p . 4. O OJ No L 74, 18 . 3 . 1982, p . 1 . (3) OJ No L 221 , 18 . 8 . 1984, pp. 5 to 15 .